Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joanna Cohn on 07/22/2022.
The application has been amended as follows: 
27. (amended) A composite pigment comprising: at least one small hollow core particle of spherical shape with a mean particle size ranging from 100 nm to 600 nm, wherein the surface of the at least one small hollow core particle is at least in part covered with at least one coating layer comprising a first metal oxide; and wherein the at least one small hollow core particle comprises at least one copolystyrene; and at least one large solid core particle with a mean particle size of greater than or equal to 2 µm, wherein the surface of the at least one large solid core particle is at least in part covered with at least one coating layer comprising a second metal oxide and/or at least one coloring pigment, and wherein the at least one large solid core particle comprises at least one poly(meth)acrylate, wherein the weight ratio of the total amount of the at least one small hollow core particle to the total amount of the at least one large solid core particle ranges from 70:30 to 80:20.
47. (amended) A cosmetic composition comprising, in a cosmetically suitable medium: a composite pigment comprising: at least one small hollow core particle of spherical shape with a mean particle size ranging from 100 nm to  600 nm; wherein the surface of the at least one small hollow core particle is at least in part covered with at least one coating layer comprising a first metal oxide; and wherein the at least one small hollow core particle comprises at least one copolystyrene; and at least one large solid core particle with a mean particle size of greater than or equal to 2 µm, wherein the surface of the at least one large solid core particle is at least in part covered with at least one coating layer comprising a second metal oxide and/or at least one coloring pigment, and wherein the at least one large solid core particle comprises at least one poly(meth)acrylate; wherein the weight ratio of the total amount of the at least one small hollow core particle to the total amount of the at least one large solid core particle ranges from 70:30 to 80:20.
48. (amended) A cosmetic agent for the photoprotection against UV radiation, comprising: at least one composite pigment comprising: at least one small hollow core particle of spherical shape with a mean particle size ranging from 100 nm to 600 nm; wherein the surface of the at least one small hollow core particle is at least in part covered with at least one coating layer comprising a first metal oxide; and wherein the at least one small hollow core particle comprises at least one copolystyrene; and at least one large solid core particle with a mean particle size of greater than or equal to 2 µm, wherein the surface of the at least one large solid core particle is at least in part covered with at least one coating layer comprising a second metal oxide and/or at least one coloring pigment, and wherein the at least one large solid core particle comprises at least one poly(meth)acrylate; wherein the weight ratio of the total amount of the at least one small hollow core particle to the total amount of the at least one large solid core particle ranges from 70:30 to 80:20.
49. (amended) A composite pigment comprising: at least one small hollow core particle comprising at least one organic polymer, wherein the at least one small hollow core particle has a mean particle size ranging from 100 nm to 600 nm and comprises at least one copolystyrene, and wherein the surface of the at least one small hollow core particle is at least partially covered with at least one coating layer comprising at least one inorganic solid UV filter; and at least one large solid core particle, wherein the at least one large solid core particle has a mean particle size of greater than or equal to 2 µm and comprises at least one poly(meth)acrylate, and wherein the surface of the at least one large solid core particle is at least partially covered with at least one coating layer comprising at least one inorganic solid UV filter comprising titanium oxide; and/or at least one coloring pigment; wherein the composite pigment has a weight ratio of the total amount of small hollow core particles to the total amount of large solid core particles to the total amount of inorganic solid UV filters ranging from 20:50:30 to 50:20:30.
51. (canceled).
52. (canceled).

Election/Restrictions
Claim 27 is allowable. Claims 47 and 48, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between  inventions I-II, as set forth in the Office action mailed on 09/10/2015, is hereby withdrawn and claims 47-48 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 27-28, 30 - 37, 41,43 - 44, 47- 49 and 53 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor render obvious all the cumulative limitations of claim 27.
The prior art does not disclose nor render obvious all the cumulative limitations of claim 47.
The prior art does not disclose nor render obvious all the cumulative limitations of claim 48.
The prior art does not disclose nor render obvious all the cumulative limitations of claim 49.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731